Citation Nr: 1511646	
Decision Date: 03/19/15    Archive Date: 04/01/15

DOCKET NO.  08-07 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a prostate disorder, including prostatitis and cancer of the prostate. 

2. Entitlement to service connection for a back disability.

3. Entitlement to service connection for ulcerative proctitis.  

4. Entitlement to service connection for residuals of a head injury, including neurological problems.

5. Entitlement to service connection for headaches. 

6. Entitlement to service connection for residuals of an injury to the left eye (claimed as left eye damage).  

7. Entitlement to service connection for bilateral hearing loss.

8. Entitlement to service connection for a sinus condition.

9. Entitlement to service connection for a right knee disability.

10. Entitlement to service connection for gastrointestinal problems/stomach problems, claimed as internal bleeding. 

11. Entitlement to a rating greater than 10 percent from October 16, 2007, and greater than 30 percent as of October 21, 2009, for ulcerative colitis. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to March 1975, and from June 1979 to August 1986.  He also had a period of full-time training duty with the California Army National Guard in May 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2007 and November 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Veteran testified at a hearing before the undersigned in November 2014.  A transcript is of record. 

The Veteran recently raised a service connection claim for prostate cancer.  Although cancer of the prostate was not previously mentioned in the course of this appeal, the claim for a prostate disorder encompasses cancer of the prostate as well as prostatitis or other disorders affecting this area.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (a claimant may adequately identify the disability for which compensation benefits are sought by referring to a body part or system that is disabled); cf. Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (the scope of a mental health disability claim includes any acquired psychiatric disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  

The service connection claims for a back disability and ulcerative proctitis were characterized by the RO as petitions to reopen claims that were the subject of previous final denials, otherwise known as new-and-material-evidence issues.  However, there is no prior unappealed decision of record with respect to these claims, which the Veteran filed in December 1987.  Although he did not report for a scheduled examination, and a deferred rating decision notes that the Veteran "failed to prosecute his claim," there is no indication that any notice of this determination was sent to the Veteran, or that he was properly informed of his appellate rights.  See 38 C.F.R. § 19.25 (2014).  Accordingly, these claims are properly characterized as original claims stemming from the December 1987 application. 

A claim for compensation under 38 U.S.C.A. § 1151 for a right knee disability was raised in an October 2012 statement submitted in a VA Form 9.  Specifically, the Veteran argued that his right knee was "reinjured" by a VA clinician during a May 2009 VA compensation and pension examination.  This claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

Apart from the claims for ulcerative proctitis and a gastrointestinal disorder, the claims are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. Ulcerative proctitis, which was diagnosed during active service, is a variant of ulcerative colitis, for which service connection has already been established. 

2. The Veteran withdrew his appeal of the denial of entitlement to service connection for gastrointestinal problems/stomach problems, claimed as internal bleeding, at the November 2014 Board hearing.  


CONCLUSIONS OF LAW

1. Service connection for ulcerative proctitis is established.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2. The criteria for withdrawal of a substantive appeal concerning the claim for gastrointestinal problems/stomach problems/internal bleeding, have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

Service connection for ulcerative colitis is already in effect.  Ulcerative proctitis is essentially a variant of ulcerative colitis, but limited to the rectum.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY at 1544 (27th ed. 1988).  During active service, the Veteran was hospitalized in December 1980 for symptoms of cramping and bloody diarrhea, and the report of hospitalization reflects a final diagnosis of ulcerative proctitis.  It was noted in the body of the report that a barium enema indicated the presence of ulcerative colitis involving the rectal sigmoid and descending portion of the colonic segment.  These findings confirm that ulcerative proctitis is more or less synonymous with ulcerative colitis.  Indeed, the July 1986 separation examination report reflects a clinician's notation of "ulcerative colitis/proctitis" with an onset date of 1979.  There is no indication that these are distinct disorders.  Thus, although there are no current diagnoses of ulcerative proctitis, the Board will grant service connection to clarify that this is an aspect or manifestation of the already service-connected ulcerative colitis.  

Accordingly, service connection for ulcerative proctitis is granted.  See 38 U.S.C.A. §§ 1131, 1137, 5107; 38 C.F.R. §§ 3.102, 3.303(a).


II. Withdrawal of Appeal

At the November 2014 hearing before the undersigned, the Veteran expressed his wish to withdraw the appeal concerning service connection for gastrointestinal problems/stomach problems, claimed as internal bleeding.  The criteria for withdrawal of an appeal are satisfied.  See 38 C.F.R. § 20.204(b).

When a pending appeal is withdrawn, there is no longer an allegation of error of fact or law with respect to the determination that was appealed.  Accordingly, the claim is dismissed.  See 38 U.S.C.A. § 7105(d). 


ORDER

Entitlement to service connection for ulcerative proctitis is granted. 

Entitlement to service connection for gastrointestinal problems/stomach problems, claimed as internal bleeding, is dismissed. 


REMAND

The remaining claims must be remanded for further development, as explained below. 

A VA examination and opinion are necessary to determine whether the Veteran's current back disorder is related to active service.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2014); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran contends that he has a back disability resulting from injuries sustained in October 1979 when the vessel he was serving in as a crew member hit a bridge in Pensacola, Florida.  The boat accident itself is confirmed by the STR's, by an article submitted by the Veteran, and by written statements of individuals who served with the Veteran and were on the crew of the boat when it hit the bridge.  The STR's also show reports of back pain on different occasions.  A June 2007 VA x-ray report shows a diagnosis of degenerative changes of the lumbosacral spine.  As there is at least an indication that the Veteran's current diagnosed back disorder may be related to the back symptoms he reported in service and/or to the impact from the boat accident, a VA examination and opinion must be provided to make an informed decision on this claim.  See id.; see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is not competent to substitute its own opinion for that of a medical expert).

A VA examination and opinion are necessary to determine whether the Veteran has a headache disorder related to active service.  See id.  The STR's document complaints of headaches on several occasions.  The Veteran reported recurrent headaches in December 1980 following the boat accident, and also reported headaches at separation in 1986.  A July 1987 VA treatment record, dated shortly after separation from service, also shows a report of constant headaches with associated dizziness.  More recent VA treatment records show reports of headaches and blurry vision, and that a magnetic resonance imaging scan (MRI) of the brain was performed in May 2009 based on headache symptoms associated with vomiting, nausea, and vertigo.  Accordingly, a VA examination and opinion must be obtained to make an informed decision on this claim.  See id.

The claim for residuals of a head injury and any associated neurologic neurological problems also warrants a VA examination and opinion, given the complaints of headaches associated at times with dizziness, blurred vision, and nausea referred to in the preceding paragraph, and which the Veteran argues were caused by injuries sustained in the October 1979 boat accident discussed above.  Moreover, an October 2009 VA examination report reflects a diagnosis of status post cerebral vascular accident (CVA), and a July 2010 letter from the Veteran's treating physician at VA also reflects that the Veteran had a light stroke in April 2009.  An examination and opinion are thus necessary to determine whether, in addition to headaches, the Veteran has other brain or neurological problems associated with his reported headaches during service or any injury sustained in the October 1979 boat accident.  See id.

A VA examination and opinion are warranted to determine whether the Veteran's diagnosed degenerative joint disease of the right knee, as reflected in a July 2007 private treatment record, is related to a report of right knee pain during active service in July 1979, as shown in the service treatment records.  The Veteran also argues that he has had right knee pain ever since the October 1979 boat accident, as reflected in a July 2007 VA treatment record.  Thus, a VA examination and opinion are necessary to make an informed decision on this issue.  See id.

With regard to the claim for a prostate disorder, including prostate cancer, a VA examination and opinion should be obtained to assess whether the Veteran's prostate cancer, and/or any other disorder of the prostate, is related to the diagnosis of prostatitis rendered in a December 1980 hospital report of the U.S. Public Health Service Hospital in New Orleans, Louisiana, during active service.  See id.

The claim for hearing loss warrants an examination and opinion to assess whether the Veteran's hearing loss may be related to any noise exposure during active service.  See id. 

The claim for a sinus condition warrants an examination and opinion to assess whether the Veteran's sinus condition, including the sinusitis diagnosed in a May 2009 MRI study, may be related to an upper respiratory infection for which the Veteran was treated in May 1991 during a period of full-time training duty with the California Army National Guard.  See id.

The service connection claim for residuals of a left eye injury and the above claims must also be remanded to obtain additional treatment records, as detailed below.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The increased rating claim for ulcerative colitis must be remanded to obtain updated VA and private treatment records pertaining to recent hospitalizations and treatment for colitis, according to the Veteran's November 2014 hearing testimony, and to arrange for an examination to assess the current level of severity of this disorder.  See id.; see also 38 C.F.R. § 3.327(a) (2014); Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007).  

Accordingly, the case is REMANDED for the following action:

1. Request any outstanding service treatment records from Pensacola Naval Hospital dated in 1979 and 1980, where the Veteran was reportedly treated for injury to his eye from the boat accident.  

2. Request any outstanding service treatment records from Vandenberg Air Force Base hospital in California, where the Veteran reportedly underwent eye surgery in 1990 or 1991 according to his hearing testimony. 

3. Obtain all available outstanding VA treatment records from the Long Beach, California Healthcare System (HCS) dating from 1986 forward (the file contains a few treatment records from this facility dated in 1987, which indicates there may be more).  

4. Obtain any available outstanding VA treatment records from the VA Medical Center (VAMC) in Detroit, Michigan dating from 1987 forward. 

5. Obtain all available outstanding VA treatment records from the North Texas HCS (including the Bonham VAMC):
* From 1987 to April 2010, and
* From March 2011 forward.

6. Request the Veteran to further identify and authorize the release of treatment records from the private hospital (possibly Presbyterian Hospital) in Plano or Richardson, Texas where he was reportedly hospitalized for ulcerative colitis in 2013.  Then, if sufficiently identified by him, make reasonable efforts to obtain these records.  

7. After the above development is completed, schedule the Veteran for a VA examination to assess his back disorder and whether it may be related to service.  After reviewing the claims file and examining the Veteran, the examiner must provide an opinion as to the likelihood that any currently diagnosed back disorder is related to back pain reported in service, and/or to injury sustained in the October 1979 boat accident.  The opinion must be supported with a complete explanation.  

8. Schedule the Veteran for a VA examination to assess his headaches and whether they may be related to service.  After reviewing the claims file and examining the Veteran, the examiner must provide an opinion as to the likelihood that any diagnosed headache disorder is related to headaches he reported during service, and/or to injury sustained in the October 1979 boat accident (the Veteran reported recurrent headaches since that accident).  The opinion must be supported with a complete explanation.  

9. In the same examination concerning the nature and etiology of the Veteran's headaches, or in a separate examination, as warranted, it must also be determined whether he has any other head injury or neurological disorder stemming from the October 1979 boat accident or otherwise related to headaches reported in service.  In this regard, he has reported vomiting, nausea, vertigo or dizziness, and blurry vision associated with his headaches (see, e.g., July 1987 VA treatment record), and had a light stroke or CVA in April 2009.  A complete explanation must be provided.

10. Schedule the Veteran for a VA examination to assess his right knee disorder and whether it may be related to service.  After reviewing the claims file and examining the Veteran, the examiner must provide an opinion as to the likelihood that any current pathology of the right knee is related to a report of right knee pain during active service in July 1979, or to any injury sustained in the October 1979 boat accident.  The opinion must be supported with a complete explanation.  

11. Obtain a VA opinion as to the likelihood that the Veteran's prostate cancer and/or any other diagnosed prostate disorder may be related to a diagnosis of prostatitis during active service in December 1980 (see hospital report of the U.S. Public Health Service Hospital in New Orleans, Louisiana).  The opinion must be supported with a complete explanation.  

12. Schedule the Veteran for a VA audiological examination to assess his hearing loss and whether it may be related to service.  After reviewing the claims file and examining the Veteran, the examiner must provide an opinion as to the likelihood that the Veteran's hearing loss is related to active service, including any possible noise exposure.  The opinion must be supported with a complete explanation.  

13. Schedule the Veteran for a VA examination to assess his sinusitis and whether it may be related to service.  After reviewing the claims file and examining the Veteran, the examiner must provide an opinion as to the likelihood that the Veteran's sinusitis diagnosed in a May 2009 MRI study is etiologically related to an upper respiratory infection for which he was treated in May 1991 during a period of full-time training duty with the California Army National Guard.  A complete explanation must be provided. 

14. Schedule the Veteran for a VA examination to assess the current level of severity of his ulcerative colitis.  

15. Then, review the claims file and ensure that all requested development actions have been completed in full.  If any VA examination report does not adequately respond to the above remand directives, it must be returned to the examiner for corrective action.

16. After completing any other development that may be indicated, readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P.M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


